Citation Nr: 1809164	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in September 2014 and in January 2015 that, in pertinent part, denied a disability rating in excess of 50 percent for service-connected PTSD; and denied a TDIU.  The Veteran timely appealed.

In March 2015, the Board remanded the issue of a TDIU for further development.

In March 2017, the Board vacated an April 2016 Board decision which had denied the claims on appeal; and remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2018, the Veteran's attorney submitted additional evidence and waived initial consideration of the evidence by the RO.  
  

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity with symptoms such as moderate depression, severe anxiety, panic attacks that occurred more than once a week, occasional angry outbursts, chronic sleep impairment, impaired memory, and some social isolation; but without such symptoms as near-continuous panic or depression affecting the ability to function independently or appropriately and efficiently, suicidal ideation, obsessional rituals which interfere with routine activities, or speech intermittently illogical or obscure or irrelevant.

2.  Service connection is in effect for PTSD, rated as 50 percent disabling; for benign paroxysmal positional vertigo, rated as 30 percent disabling; for tinnitus, rated as 10 percent disabling; and for a bilateral hearing loss disability, rated as 10 percent disabling.  The combined evaluation currently is 70 percent.

3.  The Veteran has not worked full-time since March 2012; he has work experience as a telecommunications technician. 

4.  Prior to June 28, 2016, the Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   

5.  As of June 28, 2016, the combined effect of service-connected disabilities prevents the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for the Veteran's PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Prior to June 28, 2016, the criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2017).

3.  For the period from June 28, 2016, the criteria for TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for PTSD.  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a  50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

VA records, dated in March 2011, show that the Veteran was alert and oriented times three.  He was casually dressed and appropriately groomed.  His manner was calm, personable, and engaging.  His speech was coherent, fluent, and focused; and his mood was relaxed, self-controlled, effectively managed, and stable.  He denied hallucinations and delusions.  Both his insight and judgment were good.   His memory was intact and within normal limits.  A global assessment of functioning (GAF) score of 55 was assigned.

The report of a February 2012 VA examination show symptoms attributed to PTSD as including flashbacks, nightmares, problems getting along with others, panic attacks, and hypervigilance. The February 2012 examiner assigned a GAF score of 45, and indicated that the Veteran had more than one mental disorder-that is, polysubstance dependence, in remission; and found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

The Veteran filed a claim for an increased rating for PTSD on September 24, 2013.  Additional VA records show GAF scores ranging from 55 to 60 in 2012, 2013, and 2014.

During an August 2014 VA examination, the Veteran denied ever being admitted to a psychiatric hospital; attempting suicide or homicide; or having auditory or visual hallucinations.  He took prescribed medication.  His current PTSD symptoms included depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The August 2014 examiner did note significant panic symptoms with panic attacks that appeared to impact the Veteran's functioning; and that the Veteran had prior treatment for a panic disorder and had used Valium for many years.  As such, the August 2014 examiner indicated that the Veteran's PTSD was diagnosed within the past two-to-three years; and that his PTSD did not account for any significant impairment in occupational functioning.  For example, the Veteran's post-military work history had been stable and gainful for 42 years-during which, the Veteran traveled around the United States and interacted with the public.  In essence, the August 2014 examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA records, dated in October 2014, show that the Veteran was casually dressed with adequate grooming and hygiene.  Mental status evaluation at the time revealed that the Veteran was oriented to person, place, time and day of week and date, and situation.  The volume of his speech was loud and poorly modulated; and tone and rate were within normal limits.  His mood was irritable; his affect was mood congruent, angry, and intense.  His thought process was relevant and coherent, and thought content was focused on completed examination.  There were neither auditory nor visual hallucinations.  No delusional content was elicited during the interview.  The Veteran denied suicidal ideation, homicidal ideation, and assaultive ideation.  His cognition was grossly intact. His impulse control was fair, and his insight and judgment were limited.  Reliability was fair.

A VA examiner in September 2015 reported that results of a September 2015 examination yield no changes with respect to level of occupational and social impairment.  Current PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran exhibited good cooperation, maintained an affable demeanor, and responded to all questions.  His speech was normal in rate and tone, and his thoughts seemed logical and organized.  The Veteran actively denied having thoughts of wanting to harm himself or others.  The VA examiner also opined that, while the Veteran had faced challenges during his working years (i.e., irritability, anxiety) that reduced his reliability and productivity, his PTSD symptoms never have been so impairing as to entirely prohibit him from sustaining sedentary or physical employment.

VA records, dated in August 2016, show that the Veteran denied any psychosocial stressors.  He described his mood as "alright."  Regarding anxiety, he reported occasional angry outbursts; and reported noticing an overall anxiety reduction and residual reactive irritability occasionally.  His energy was fair, and his appetite was good.  He reported difficulty falling asleep and staying asleep.  His concentration was good.  In terms of social function, he reportedly talked with friends.  Mental status evaluation revealed that his thought process was relevant, linear, and goal-directed; his cognition was grossly intact.  Reliability was good.

VA records, dated in July 2017, show that on mental status evaluation, the Veteran was alert and oriented times four.  He was casually dressed with adequate grooming and hygiene.  He was jovial, smiling, relatedness pleasant, and calm.  There was no psychomotor agitation or retardation.  Regarding his speech, the rate and tone and volume were within normal limits.  His mood was euthymic.  Regarding affect, his mood was congruent and broad range.  His thought process was relevant, linear, and goal-directed.  There were no hallucinations and no delusions were elicited or endorsed.  The Veteran denied suicidal or homicidal ideation.  His cognition was grossly intact, and his impulse control was good.  His insight and judgment were full and adequate, and his reliability was good.    

The report of a September 2017 VA examination reveals a diagnosis of PTSD and no other mental health disorder.  The examiner noted that the Veteran has been married to his current wife for 13 years, and that their house is in a rural area with no neighbors.  The Veteran maintained motion detectors and security cameras.  He reportedly was estranged from his daughter and younger sister, and only spoke with his older sister once or twice per year.  The Veteran reported having no friends, and that he tended to stay at home.  He had worked in the telecommunications industry for about 30 years, and quit about four years ago because he was not getting along with people in the office.  He reportedly functioned better as a repairman in the field.  His only mental health treatment occurred within the past five years, and he received treatment for PTSD about every three months from a psychologist or psychiatrist.  He also described panic episodes, and reported no hospitalization.

Current symptoms of PTSD in September 2017 included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Mental status evaluation revealed that the Veteran was adequately groomed and dressed.  His speech was clear, concise, and matter-of-fact.  His affect was mildly constricted.  His mood was mildly anxious.  He was reasonable.  There was no sign of psychotic functioning.  The Veteran engaged well in the interview.  

The September 2017 examiner reviewed a letter from the Veteran's wife, which indicated that the Veteran obsessively watched the news and was convinced that war is imminent.  She reported that they stocked up on "tons of food, water, solar energy, etc."  She also reported that the Veteran avoided people; and when they went to a restaurant, he sat with his back to the wall so that he saw everybody.  Additional diagnostic testing revealed moderate depression and severe anxiety.  Based on the foregoing, the September 2017 examiner found occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

A vocational evaluation opinion, based solely on review of the record, was prepared and submitted in January 2018.  The vocational evaluator noted that the Veteran had a combination of physical and emotional conditions which interact in terms of severity level; and that the Veteran would function best alone due to severe difficulty in relating to others.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   
    
Here, the GAF scores assigned solely for PTSD have primarily ranged from 55 to 60.  A GAF score of 55 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). 

In this case, the Veteran's manifestations of PTSD have included daily anxiety, depressed mood, social isolation, memory impairment, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Here, the severity of such symptoms demonstrates that it is to a degree of that contemplated by the current 50 percent disability rating.  The Board considered all evaluations, recognizing that each evaluator provided a unique perspective at the time of the examination.  The Board placed greatest probative weight on the aggregate of the Veteran's reports and examiner's assessments to determine the overall persistent level of occupational and social impairment.  The Board finds that these symptoms do not rise to the level of severity contemplated by symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately, and efficiently.  The impairment is not on par with the level contemplated by a 70 percent rating.  For example, that level contemplates impairment due to suicidal ideation; obsessional rituals which interfere with routine activities; or speech intermittently illogical, obscure, or irrelevant.  While the Veteran could be isolating himself somewhat to avoid panic attacks and irritability, he was appropriately dressed; there was no demonstration of any obscure or irrelevant speech.

As to the Veteran's occupational impairment, he is no longer is working.  He had worked in the telecommunications industry for about 30 years, and experienced challenges dealing with people in the office.  He reportedly had functioned better as a repairman in the field and did so successfully.  Examiners have noted that impairments did not prohibit the Veteran from sustaining sedentary or physical employment.  This is on par with the currently assigned 50 percent rating in terms of occupational impairment with reduced reliability and productivity.  There is no indication in the record that the Veteran's PTSD resulted in marked occupational impairment.

As to the Veteran's social impairment, examiners have noted the Veteran's longstanding relationship with his current wife; and that he had severe difficulty in relating to others. He reportedly did odd jobs and roasted coffee.  This requires some level of ability to function in society.  Although panic attacks and irritability have been noted, the Veteran's thought process and communication are overall logical and coherent.

In short, the Board finds that the overall nature, severity, frequency, and duration of the Veteran's symptoms are not on par with the levels of severity contemplated by a 70 percent disability rating or by the total rating criteria. The Board notes that the Veteran does not express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene at any time during the rating period.  While medications have been prescribed, the evidence does not reveal that the Veteran's depression and/or anxiety have affected his ability to function independently, appropriately, and effectively.  

For the reasons stated above, the Board finds that the Veteran's service-connected PTSD does not meet the requirements for a disability rating in excess of 50 percent.

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed two years of college education, and has had on-the-job training in telecommunications; he has had no additional education and training.  He reportedly last worked as a telecommunications technician full-time in March 2012.

Service connection is currently in effect for PTSD, rated as 50 percent disabling; for benign paroxysmal positional vertigo, rated as 30 percent disabling; for tinnitus, rated as 10 percent disabling; and for a bilateral hearing loss disability, rated as 10 percent disabling.  The combined disability rating is 70 percent from March 16, 2011.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In April 2014, the Veteran's former employer reported that the Veteran quit suddenly; and that there was no sign of disability that [the employer] was aware of.

In regard to the Veteran's hearing loss and tinnitus, a VA examiner in June 2014 opined that the disabilities did impact ordinary conditions of daily life, including work.  The examiner explained further that there are no direct correlations between hearing loss and functional impairments related to physical and sedentary activities of employment, other than difficulty understanding conversational speech in certain environments.

During an August 2014 VA (contract) examination, the Veteran reported working as a computer analyst/field serviceman for 42 years; and that he traveled around the country to troubleshoot phone and data problems.  The Veteran denied having performance problems, ever being fired from a job, or having difficulty with supervisors or co-workers.

In terms of functional impairment, the August 2014 examiner indicated that the Veteran's PTSD did not account for any significant impairment in occupational functioning, as his post-military work history was stable.

In regards to the Veteran's benign paroxysmal positional vertigo, a nurse practitioner indicated in August 2015 that the Veteran had no self-care deficits; that he remained independent in his mobility and in all aspects of his social and personal day-to-day activities; and that he had the ability to choose either sedentary or physically active labor, to which fit his skill set, and to maintain part-time or full-time employment.

In regards to the Veteran's PTSD, a clinical psychologist indicated in September 2015 that the Veteran's symptoms have never been so impairing as to entirely prohibit him from sustaining sedentary or physical employment; and opined that, to the extent that the Veteran is not working presently, such is more related to his age and lack of opportunity than an incapacity to work.

On June 28, 2016, another psychologist conducted a residual functional capacity evaluation and indicated that the Veteran would miss three or more days of work per month due to PTSD; and that, for more than three days per month, the Veteran would not be able to stay focused for at least seven hours of an eight-hour work day.  Following a mental status evaluation, the psychologist opined that the Veteran's PTSD caused total occupational and social impairment.  In support of the opinion, the psychologist reasoned that the Veteran complained of increased trouble with short- and long-term memory and that he struggled with remembering basic information.  His mood was anxious and nervous, and his affect was restricted.  The Veteran endorsed symptomology of PTSD, and his responses were vague.  He was insecure and unsure of himself over the course of the interview. 

In September 2017, another psychologist indicated that the Veteran's intrusive thoughts interfered with his ability to stay focused on the task at hand; and that his daily frequent panic attacks and constant hypervigilance would interfere significantly with the Veteran's ability to work.  The psychologist also noted that the Veteran would function best alone, due to difficulty in relating to others.

In December 2017, the representative submitted a 183 page report by a vocational evaluator in which she indicated that the Veteran has a combination of physical and emotional conditions which interact in terms of severity level; and opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to severity of his service-connected PTSD, benign paroxysmal positional vertigo, tinnitus, and bilateral hearing loss.  The evaluator submitted copies of several research papers regarding managing employment absences and the effects of PTSD on employment and quality of life.

Here, prior to June 28, 2016, none of the examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.  Nor has evidence of marginal employment been presented.  Here, the overall evidence prior to June 28, 2016, does not reflect that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of his service-connected disabilities.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's physical and mental limitations due to service-connected disabilities have been corroborated by examiners as of June 28, 2016.  The record further reflects significant disability due to his anxiety and impaired memory.

Here, the overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities alone, as of June 28, 2016.  At that time a residual functional capacity evaluation included findings that the Veteran had difficulties staying focused for at least seven hours of an eight-hour workday; and that he had difficulties understanding conversation.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

Furthermore, because the TDIU is not based upon a single disability, the issue of special monthly compensation is not raised by the record.  Specifically, the Veteran does not have a single 100 percent evaluation.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.

Prior to June 28, 2016, the claim of entitlement to a TDIU is denied.

For the period from June 28, 2016, the claim of entitlement to a TDIU is granted. 




____________________________________________
J. W. FRANCIS
  Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


